Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made to the amendment filed and RCE filed on 11/05/2020. As directed by the Amendment, claims 12, 24 and 32 have been amended.
	The Applicant has amended claim 24 to clarify the claiming subject matter, as such the previous 112(b) rejection is withdrawn.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's Amendment was given in an interview with Mr. Dosier on 03/9/2021.
The application has been amended as follows (where underlining indicates insertion and strikethrough indicates deletion, and any claims not appearing below remain unchanged from the amended claim set filed 11/05/2020):

12. (Currently Amended)	A patient interface comprising: 
a. a body portion to be located, in-use, upon a face of a user, the body portion having: left and right side arms, a bridge portion between the left and right side arms, and left and right bending regions between the bridge portion and a respective one of the left side arm and the right side arm, 
b. at least one nasal prong extending from the bridge portion, the at least one nasal prong configured to be inserted into, or to direct a flow of gas into, a corresponding nare of the user's nose in an operational position, 
c. the body portion defining at least one fluid passageway connected to the at least one nasal prong for supply of a gas to the nare of the user's nose, wherein the at least one fluid passageway extends from the at least one nasal prong through one of the left and right bending regions and a corresponding one of the left and right side arms, 
d. wherein a cross section of a portion of the at least one fluid passageway within the one of the left and right bending regions differs from a cross section of a portion of the at least one fluid passageway of the bridge portion such that the one of the left and right bending regions is more flexible than the bridge portion,
e. wherein a cross section of the at least one fluid passageway varies in shape along at least a portion of the length of the body portion and varies from a substantially circular cross section at or near an outer end for connection with a breathing tube or conduit, to an elongated cross section, the elongated cross section having a longer axis arranged substantially vertically,
f. wherein the elongated cross section is provided in or forms the one of the left and right bending regions of the body portion, the elongated cross section providing greater flexibility for bending of the body -2-Application No.: 15/512498Filing Date:March 17, 2017 portion towards or away from the user's face in a direction of a shorter axis of the elongated cross section.
13. (Canceled)		
14. (Canceled)		 
15. (Currently Amended)	 The patient interface as claimed in claim 12, wherein the at least one nasal prong comprises a pair of nasal prongs, and the bridge region comprises a solid section between the prongs so that the bridge region is more rigid than the left and right bending regions, and the bridge region has a height or vertical dimension that is sufficient to provide torsional stability and prevent twisting of the bridge region in use.

Allowable Subject Matter
Claims 12, 15-36 and 38-46 allowed.

The following is an examiner’s statement of reasons for allowance:
	The amended claim 12 and its dependent claims overcame the previous rejection and disclosure of Veliss in view of King. Specifically, the independent claim 12 now specifically required a cross section of a portion of the at least one passageway within the at one of the left and right bending regions differs from a cross section of the a portion of the at least one passageway of the bridge portion such as that the one of the left and right bending region is more flexible than the bridge portion, and an elongated cross section is provided in or forms the one of the left and right bending regions of the body portion, wherein the elongated cross section having a longer axis arranged substantially vertical, and the elongated cross section providing greater flexibility for bending of the body portion toward ands or away from the user’s face in a direction of a shorter axis of the elongated cross section. Veliss discloses greater flexibility of the left and right bending regions compared to the bridge portion, however Veliss does not disclose the difference in flexibility is due to the elongated cross section, having the a longer axis arranged substantially vertical, of the left and right bending regions. In addition, because no references of record or reasonable combination thereof, could be found which disclose or suggest all feature of the claims or dependents therein, the claims allowed over prior arts.
	The amended claim 32 and its dependent claims overcame the previous rejection and Veliss’s disclosure. Claim  32 now requires a left U-shaped region and a right U-shaped region between the bridge portion and a respective one of the left and right side arms, wherein each of the left and right U-shaped regions extends outwardly and forwardly from the bridge portion .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.M.L./Examiner, Art Unit 3785